Cite as 2015 Ark. 123

                SUPREME COURT OF ARKANSAS
                                        No.   CR-13-438

EDWARD LEE THOMPSON III                            Opinion Delivered MARCH 19, 2015
                  APPELLANT                        APPEAL FROM THE PULASKI
                                                   COUNTY CIRCUIT COURT
V.                                                 [NO. CR-2012-749]
STATE OF ARKANSAS                                  HONORABLE BARRY SIMS,
                                  APPELLEE         JUDGE

                                                   REBRIEFING ORDERED.


                                        PER CURIAM

       Appellant Edward Lee Thompson III appeals his convictions for first-degree murder,

aggravated robbery, felony theft of property, and misdemeanor theft of property. Thompson

was sentenced to a term of life imprisonment for the first-degree-murder conviction, fifty

years’ imprisonment for the aggravated robbery, forty years for the felony theft of property,

and one year for the misdemeanor theft of property. Thompson now argues on appeal that

the circuit court erred in (1) denying his motion to suppress identification and (2) failing to

conduct a hearing following an ex parte communication with a juror. We are unable to reach

the merits of his appeal because of abstracting deficiencies in his brief.

       This case was first submitted to us as a no-merit appeal, but after discovering certain

deficiencies, we ordered Thompson’s then counsel, Patrick Benca, to rebrief. See Thompson

v. State, 2014 Ark. 79 (per curiam). Mr. Benca tendered a new brief, but it was also deficient

and this court then removed Mr. Benca as counsel, appointed current counsel, Rosalyn Watts,
                                    Cite as 2015 Ark. 123

to represent Thompson on appeal, and directed our clerk to establish a new briefing schedule.

See Thompson v. State, 2014 Ark. 435 (per curiam). Briefing was completed, and the case has

again been submitted to this court.

       Because Thompson was sentenced to life imprisonment, we are required to review all

errors prejudicial to him. Ark. Sup. Ct. R. 4-3(i) (2014). To make that review possible,

Rule 4-3(i) requires an appellant to “abstract, or include in the Addendum, as appropriate,

all rulings adverse to him or her made by the circuit court on all objections, motions and

requests made by either party, together with such parts of the record as are needed for an

understanding of each adverse ruling.” Id. In reviewing the abstract, it is clear that not all

rulings decided adversely to Thompson have been abstracted. The deficiencies noted include,

but are not limited to, failure to abstract an objection raised during jury selection. Despite

that objection, there is an abstractor’s note that states there are “no issues on appeal with

regard to the jury selection.” It is irrelevant that Thompson is not raising an argument on

appeal regarding the jury-selection issue. Rule 4-3(i) requires all adverse rulings to be

abstracted in a case when the sentence is life imprisonment. Moreover, the State raised an

objection to certain evidence that Thompson sought to introduce during trial, which was

ultimately sustained by the circuit court. We also note that Thompson raised an objection

regarding the jury’s verdict on the charges of aggravated robbery and robbery, an issue noted

in our previous per curiams, Thompson, 2014 Ark. 79 and Thompson, 2014 Ark. 435, yet

counsel again includes an abstractor’s note that states that there are “no issues that arise from

the polling [of the jury].” Finally, the rulings that have been abstracted by counsel, such as


                                               2
                                     Cite as 2015 Ark. 123

the directed-verdict motions, have little meaning without the context of the evidence that was

introduced and the circumstances during which the adverse rulings occurred.1

       In accordance with Arkansas Supreme Court Rule 4-2(b)(3) (2014), Thompson is

directed to file with our clerk within fifteen days from the date of this per curiam a substituted

abstract, addendum, and brief that complies with our rules. After service of the substituted

brief, the State shall have an opportunity to file a responsive brief in the time prescribed by

the Supreme Court Clerk, or to rely on the brief that was previously filed in this appeal.

While we have noted the above-mentioned deficiencies, we encourage Thompson’s counsel

to review our rules and the record to ensure that no additional deficiencies are present.

       Rebriefing ordered.

       HANNAH, C.J., and WOOD, J., concur.

       JIM HANNAH, Chief Justice, concurring. I agree with the majority opinion to

order rebriefing in this appeal, but I take this opportunity to distinguish it from Her v. State,

2015 Ark. 91. First, Thompson’s appeal began as a no-merit, life-imprisonment case subject



       1
         Although Rule 4-3(i) clearly places the burden on an appellant to properly abstract,
or include in the addendum, all adverse rulings, the rule further requires the Attorney
General to make certain and certify that all objections have been abstracted or included in
the addendum. In its brief to this court, the Attorney General states that “[p]ursuant to Ark.
Sup. Ct. R. 4-3(i) (2014), the State has reviewed the entire record and has determined that
all rulings decided adversely to appellant are included in the abstract, supplemental abstract,
and addendum.” This is clearly incorrect, and there is no supplemental abstract in this case.
We note that the State previously filed a motion seeking to file a supplemental abstract. That
motion was rendered moot, however, when this court removed prior counsel and ordered
the appointment of new counsel and directed that a new briefing schedule be set. Thompson,
2014 Ark. 435.


                                                3
                                     Cite as 2015 Ark. 123

to Arkansas Supreme Court Rule 4-3(k) (2014), and the requirements set forth in Anders v.

California, 386 U.S. 738 (1967). We ordered rebriefing in Thompson v. State, 2014 Ark. 79

(per curiam). We later replaced Thompson’s counsel, Patrick Benca, with Rosalyn Watts and

directed our clerk to set a new briefing schedule in Thompson v. State, 2014 Ark. 435 (per

curiam). When Watts submitted her briefs to this court, she chose not to file a no-merit brief

and raised two points on appeal. Consequently, Rule 4-3(k) and Anders do not apply in the

present appeal as they did in Her.

       Second, this court now orders rebriefing to cure abstracting deficiencies pursuant to

Arkansas Supreme Court Rule 4-3(i) (2014). Here, Thompson’s briefing deficiencies include

adverse rulings, including one objection raised during jury selection, that have not been

abstracted. In Her, counsel did abstract the adverse rulings to Her but failed to address them

in his brief to this court. I dissented in Her on the basis that this court should reach the merits

of those adverse rulings, pursuant to our mandatory review set forth in Rule 4-3(i), and I

recommended that this court refer Her’s counsel to the Committee on Professional Conduct

for his failure to comply with Rule 4-3(k). Thus, for these reasons, this case is distinguishable

from Her, and I concur with the majority to order rebriefing.

       WOOD, J., joins.

       Benca & Benca, by: Patrick J. Benca, for appellant.

       Dustin McDaniel, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for appellee.




                                                4